Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114

1.       A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.   Applicant's submission filed on 8-19-2021 has been entered.

2.        Claims 1 - 20 are pending.  Claims 1, 6, 11, 16 are amended.  Claims 1, 6, 11, 16 are independent.    File date is 5-22-2021.  

Claim Rejections - 35 USC § 103  
3.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Alex et al. (US PGPUB No. 20120131639) in view of Thomas et al. (US PGPUB No. 20100191858).     	
 
Regarding Claims 1, 6, 11, 16, Alex discloses a method for migrating a subscriber session from a first authentication, authorization and accounting (AAA) accounting peer to a second AAA accounting peer, where the first AAA accounting peer is stateful and a network device configured to execute a plurality of virtual machines, the virtual machines configured to support network function virtualization (NFV), the plurality of virtual machines to support a method for migrating a subscriber session from a first authentication, authorization and accounting (AAA) accounting peer to a second AAA accounting peer, where the first AAA accounting peer is stateful, and a computing device configured to execute a method for migrating a subscriber session from a first authentication, authorization and accounting (AAA) accounting peer to a second AAA accounting peer, where the first AAA accounting peer is stateful, and a control plane device in a network including a plurality of data plane devices, the control plane device in communication with the plurality of data plane devices and configured to implement a method for migrating a subscriber session from a first authentication, authorization and accounting (AAA) accounting peer to a second AAA accounting peer, where the first AAA accounting peer is stateful, the method, the network device, the computing device, and the control plane device comprising:
a)  receiving an accounting start packet from an AAA client application; (Alex ¶ 018, ll 1-6: Diameter session begins by client issuing an Auth-Request message containing a unique session ID to a Diameter server; ¶ 011, ll 1-7: Diameter is an authentication, authorization, and accounting (AAA) protocol used in telecommunication networks and 
b)  forwarding the accounting start packet to the first AAA accounting peer; (Alex ¶ 030, ll 16-19: Diameters messages forwarded using Diameter protocol in conjunction with vendor specific extensions or forwarded using other protocols)    
c)  receiving an accounting update or accounting stop packet from the AAA client application; (Alex ¶ 030, ll 14-16: Diameters and state updates sent or received by Diameter server are forwarded to Diameter mirror server) and
e)  sending an accounting start packet from the AAA client application to the second AAA accounting peer, in response to a connection failure with the first AAA accounting peer. (Alex ¶ 032, ll 1-10: Diameter server fails and Diameter mirror server 204 is called upon to replace it in the active session with client; detect failure of server at client in normal course of communication; client accesses stored information about Diameter mirror servers; initiates a failover procedure by contacting Diameter mirror server 204; Diameter mirror server is up to date due to mirroring procedure, and responds appropriately by continuing active session)    

Alex does not explicitly discloses for d): re-marking or re-labeling an accounting update packet from client application, as an accounting start packet in response to a connection failure. 
However, Thomas discloses: 
re-marking or re-labeling the accounting update packet from the AAA client application, as an accounting start packet upon selecting the second AAA accounting peer in response to a connection failure with the first AAA accounting peer.  (Thomas ¶ 076, ll 1-16: upon failure, failed streaming session are switched to other streaming session(s); content router configured to store session information for each of a plurality of streaming sessions; initiate (i.e. start packet(s)) streaming sessions from each of the plurality of streaming servers that have been selected to handle corresponding ones of the plurality of streaming session previously server by stream server; ¶ 062, ll 15-18: content router sends following session state information (including relative paths and associated files with failed session) to newly assigned stream server; ¶ 063, ll 1-3: content router generates and send a session setup request (i.e. start packet(s)) to newly assigned streaming server)  
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Alex for d): re-marking or re-labeling an accounting update packet from client application, as an accounting start packet in response to a connection failure as taught by Thomas. One of ordinary skill in the art would have been motivated to employ the teachings of Thomas for the benefits achieved from a system that enables failover whereby the session is automatically re-initiated (analogous to startup) by the content router to a newly assigned streaming server leading to an error free failover procedure. (Thomas ¶ 074, ll 1-8)  

Regarding Claims 2, 7, 12, 17, Alex-Thomas discloses the method of claim 1 and the network device of claim 6 and the computing device of claim 11 and the control plane device of claim 16, further comprising: sending the accounting stop packet from the AAA client application to the second AAA accounting peer in response to receiving the accounting stop packet. (Alex ¶ 032, ll 10-17: Diameter server 206 fails; Diameter server 204 replaces it; failover procedure accomplished by resending last request (i.e. last packet transmitted before failure resent) from client to Diameter server 206 with same session ID; Diameter server 204 (i.e. as a result of mirroring) will be up to date and will respond appropriately by continuing session)     

Regarding Claims 3, 8, 13, 18, Alex-Thomas discloses the method of claim 2 and the network device of claim 6 and the computing device of claim 12 and the control plane device of claim 17, wherein the accounting start packet is a copy of the accounting stop packet received from the AAA client application. (Alex ¶ 032, ll 10-17: Diameter server 206 fails; Diameter server 204 replaces it; failover procedure accomplished by resending last request (i.e. last packet transmitted before failure resent) from client to Diameter server 206 with same session ID; Diameter server 204 (i.e. as a result of mirroring) will be up to date and will respond appropriately by continuing session)    

Regarding Claims 4, 9, 14, 19, Alex-Thomas discloses the method of claim 1 and the network device of claim 8 and the computing device of claim 11 and the control plane device of claim 16, further comprising: determining whether the first AAA accounting peer is available in response to receiving the accounting update or accounting stop packet. (Alex ¶ 035, ll 1-14: set 

Regarding Claims 5, 10, 15, 20, Alex-Thomas discloses the method of claim 1 and the network device of claim 6 and the computing device of claim 11 and the control plane device of claim 16, wherein an AAA protocol utilized by the first AAA accounting peer, second AAA accounting peer, AAA protocol stack and AAA client application is Diameter. (Alex ¶ 018, ll 1-6: Diameter session begins by client issuing an Auth-Request message containing a unique session ID to a Diameter server; ¶ 011, ll 1-7: Diameter is an authentication, authorization, and accounting (AAA) protocol used in telecommunication networks and wireless networks, providing reliable and available AAA services for network environment; (Diameter utilized for AAA operations))    

Response to Arguments
6.    Applicant’s arguments, see Arguments/Remarks Made in an Amendment, filed 8-19-2021, with respect to the rejection(s) under Alex have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Alex in view of Thomas.

A.  Applicant argues on page 7 of Remarks: “   ...   receiving an accounting update or accounting stop packet from the AAA client application; re-marking or re-labeling the accounting update packet, from the AAA client application, as an accounting start packet upon selecting the second AAA accounting peer in response to a connection failure with the first AAA accounting peer   ...   “. 

    The Examiner respectfully disagrees.  Alex discloses a capability to recover from a failover for a server system. (Alex ¶ 032, ll 1-10: Diameter server fails and Diameter mirror server 204 is called upon to replace it in the active session with client; detect failure of server at client in normal course of communication; client accesses stored information about Diameter mirror servers; initiates a failover procedure by contacting Diameter mirror server 204; Diameter mirror server is up to date due to mirroring procedure, and responds appropriately by continuing active session)
    And, Thomas discloses a failover recovery capability wherein the server selected for recovery is initiates (via start information) a new session to start the recovery communication. (Thomas ¶ 076, ll 1-16: upon failure, failed streaming session are switched to other streaming session(s); content router configured to store session information for each of a plurality of streaming sessions; initiate (i.e. startup packets) streaming sessions from each of the plurality of streaming servers that have been selected to handle corresponding ones of the plurality of streaming session previously server by stream server; ¶ 062, ll 15-18: content router sends following session state information (including relative paths and associated files with failed session) to newly assigned stream server; ¶ 063, ll 1-3: content router generates and send a session setup request (i.e. start packet) to newly assigned streaming server)

B.  Applicant argues on page 8 of Remarks: “   ...   Applicant submits that Alex does not teach or suggest at least, for example, the newly presented features of "re-marking or re-labeling the accounting update packet, from the AAA client application, as an accounting start packet upon selecting the second AAA accounting peer in response to a connection failure with the first AAA accounting peer,”   ...   .  

    The Examiner respectfully disagrees.  Alex discloses a capability to recover from a failover for a server system. (Alex ¶ 032, ll 1-10: Diameter server fails and Diameter mirror server 204 is called upon to replace it in the active session with client; detect failure of server at client in normal course of communication; client accesses stored information about Diameter mirror servers; initiates a failover procedure by contacting Diameter mirror server 204; Diameter mirror server is up to date due to mirroring procedure, and responds appropriately by continuing active session)
    And, Thomas discloses a failover recovery capability wherein the server selected for recovery is initiates (via start information) a new session to start the recovery communication. (Thomas ¶ 076, ll 1-16: upon failure, failed streaming session are switched to other streaming session(s); content router configured to store session information for each of a plurality of streaming sessions; initiate (i.e. startup packets) streaming sessions from each of the plurality of streaming servers that have been selected to handle corresponding ones of the plurality of streaming session previously server by stream server; ¶ 062, ll 15-18: content router sends following session state information (including relative paths and associated files with failed session) to newly assigned stream server; ¶ 063, ll 1-3: content router generates and send a session setup request (i.e. start packet) to newly assigned streaming server)

C.  Applicant argues on page 8 of Remarks: “   ...   Applicant submits that independent Claims 6, 11 and 16 recite, inter alia, features similar to those recited above in amended independent Claim 1. Accordingly, the amended independent Claims 6, 11 and 16 are also not taught, suggested, or rendered obvious over the reference cited in the Office Action at least for the reasons stated above    ...   “.

    Responses to arguments against independent claim 1 also answer arguments against independent claims 6, 11 and 16, which have similar limitations as independent claim 1.    

D.  Applicant argues on page 8 of Remarks: “   ...   as each of these claims depends upon base independent Claims 1, 6, 11 and 16, which are believed to be in condition for allowance,   ...   “. 

    Responses to arguments against the independent claims also answer arguments against the associated dependent claims.    

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyung H Shin whose telephone number is (571)272-3920.  The examiner can normally be reached on M - F 12pm - 8pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on (571) 272-3880.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KYUNG H SHIN/                                                                                                        9-10-2021Primary Examiner, Art Unit 2443